internal_revenue_service department of the treasury number release date index no washington dc person to contact telephone number refer reply to cc ita plr-104126-03 date date legend taxpayer date1 date2 year1 year2 year3 year4 shareholder1 shareholder2 bank firma a b dear this responds to your letter of date requesting an extension of time under sec_301_9100-1 and -3 of the procedure and administration regulations for taxpayer to make consent_dividend elections pursuant to sec_565 of the internal_revenue_code taxpayer uses an annual_accounting_period ending date1 and utilizes the accrual_method as its overall_method_of_accounting taxpayer was formed by shareholder1 in date2 year1 taxpayer deposited its initial cash contributions with bank in a money market portfolio and other interest-bearing accounts in early year2 shareholder1 transferred all of the stock of taxpayer to shareholder2 as a gift shareholder2 was a resident_alien at date1 year2 taxpayer engaged firma to prepare its u s federal_income_tax returns based on its investment_income and closely-held ownership taxpayer has been a personal_holding_company phc within the meaning of sec_542 since its inception the status of taxpayer as a phc has always been recognized and understood by taxpayer shareholder1 shareholder2 and firma for the year ending date1 year2 taxpayer attempted to distribute all of its phc income through a combination of regular dividends throwback dividends under sec_563 and a consent_dividend election under sec_565 for the year ending date1 year3 taxpayer attempted to distribute all of its phc income through regular dividends and throwback dividends however due to errors made by firma in preparing taxpayer’s financial statements and federal_income_tax returns taxpayer’s income was understated by amounts a and b for the taxable years ended date1 year2 and year3 respectively the errors in large part were caused by firma incorrectly processing data received on monthly statements from bank also in year3 a monthly statement from bank contained pages that did not relate to taxpayer which contributed to firma’s understatement of taxpayer’s year3 income firma ultimately discovered the errors in year4 taxpayer requests the commissioner's consent to extend the due_date to make consent_dividend elections under sec_565 on form sec_972 and for taxpayer in the amounts of a and b for the taxable years ended date1 year2 and year3 respectively sec_565 provides that if any person owns consent_stock as defined in sec_565 in a corporation on the last day of the taxable_year of such corporation and such person agrees in a consent filed with the return of such corporation in accordance with the regulations to treat as a dividend the amount specified in such consent the amount so specified shall except as provided in sec_565 constitute a consent_dividend for purposes of sec_561 relating to the deduction for dividends_paid sec_1_565-1 of the income_tax regulations provides that the dividends_paid deduction as defined in sec_561 includes the consent dividends for the taxable_year a consent_dividend is a hypothetical distribution as distinguished from an actual distribution made by certain corporations to any person who owns consent_stock on the last day of the taxable_year of such corporation and who agrees to treat the hypothetical distribution as an actual dividend subject_to specified limitations by filing a consent at the time and in the manner specified in sec_1_565-1 sec_1_565-1 provides that a consent may be filed not later than the due_date of the corporation's income_tax return for the taxable_year for which the dividends_paid deduction is claimed under revrul_78_296 1978_2_cb_183 the due_date for purposes of sec_1_565-1 includes the extended due_date of a return filed pursuant to an extension of the time to file sec_301_9100-3 of the procedure and administration regulations generally provides extensions of time for making regulatory elections for this purpose sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-3 provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that except as otherwise provided in sec_301_9100-3 through iii a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief before failure to make the regulatory election is discovered by the service or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election taxpayer represents that at the time this request was filed taxpayer had not been contacted by the internal_revenue_service with respect to an examination of its returns to the best of the knowledge of taxpayer and firma this request for relief was filed before the failure to make the proper elections was discovered by the service the affidavit presented shows that taxpayer acted reasonably and in good_faith having relied on firma to prepare its returns during the tax years at issue sec_301_9100-3 provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1_6664-2 of the income_tax regulations and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the service will not ordinarily grant relief in such a case the service will grant relief only when the taxpayer provides strong_proof that the taxpayer's decision to seek relief did not involve hindsight in the present case taxpayer is not attempting to alter a return position taken for which a penalty has been or could be imposed under sec_6662 in addition there is no indication that taxpayer is using hindsight as defined above in requesting this relief specific facts material to the issue under consideration have not changed since the due_date for making the elections that make the elections advantageous to taxpayer sec_301_9100-3 provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case granting the relief requested will not prejudice the interests of the government under the given criteria taken together the disclosed circumstances indicate that the omission taxpayer now seek to correct originated from an honest mistake on the part of its tax advisors and not from a desire to avoid taxes granting this application will not prejudice the interests of the government accordingly the consent of the commissioner is hereby granted for an extension of time to file the forms necessary to make the sec_565 consent_dividend elections for each of the years taxpayer has requested this extension shall be for a period of days from the date of this ruling please attach a copy of this ruling to the returns schedules and forms filed in connection with making the election under sec_565 when such forms are filed we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code no opinion is expressed as to the application of any other provision of the code or the regulations which may be applicable under these facts this office makes no determination of taxpayer's status as a phc and relies on the determination of status as represented in taxpayer's application_for relief this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely clifford m harbourt senior technician reviewer branch office of associate chief_counsel income_tax accounting enclosures
